Exhibit 10.3(y)

[gy0nvjukyfos000001.jpg]

 

September 25, 2018

 

Dear Raymond:

 

We are pleased to extend to you the following offer of employment with ADTRAN
Inc., as a Chief Information Officer reporting to Thomas R. Stanton, located in
ADTRAN Huntsville HQ.

 

Your compensation will include a bi-weekly paid salary of USD $10,769.23 (gross)
resulting in an annualized salary of USD $280,000.00 (gross).

 

You will be recommended to participate in the Annual Incentive Compensation Plan
with a target incentive compensation of $125,000.00 or 45% of base salary. In
addition you will receive:

•   3 weeks of accrued vacation

•   Eligibility for life, health, dental & disability insurance

 

This offer of employment contains a relocation package E. Please refer to the
attachment for details. If you elect to voluntarily terminate your employment
with ADTRAN, or are terminated for cause during the 12-month period immediately
following your start date in your new location, you will be required to repay
ADTRAN all costs associated with your relocation. According to IRS regulations
some elements of relocation expenses are considered taxable income. You should
consult your tax person regarding the possible tax impacts of your relocation.

 

In addition, you will receive a hiring bonus of $25,000.00, gross, paid within
the first two payroll cycles of your hire date. If you voluntarily leave the
employ of ADTRAN within the first twelve months of receiving the hiring bonus,
you will be responsible to reimburse the Company for the hiring bonus paid on
your behalf.

 

Subject to Board of Directors’ approval, you will be granted: A restricted stock
unit award with respect to 2,000 shares of ADTRAN common stock vesting over a
four year period.

 

You are eligible to enroll in the ADTRAN 401(k) plan upon hire. You may defer up
to 60% of your eligible income up to the IRS annual maximum. ADTRAN, will match
eligible 401(k) contributions after a Plan participant completes 12 months of
service. Matching contributions will equal 100% of the first 3% contributed and
50% of the next 2% contributed up to a maximum matching contribution of 4%.
Company matching contributions will begin on the first anniversary of employment
and are applied retroactively to all contributions made during the calendar year
in which you become match eligible.

 

This offer is contingent upon the successful outcome of the following:

•   Background check

•   Substance Abuse examination

•   Your employment not being encumbered by a "non-compete" or similar
agreement.

 

Your tentative start date will be November 5, 2018.  

 

Your decision should be given to us within seven days of the offer date. ADTRAN
is an at will employer which means that you or the Company may terminate
employment, with or without cause, with reasonable notice.

 

Raymond, we are very impressed with your background and experience and feel that
you will make a significant contribution to the growth and expansion of ADTRAN.
Please acknowledge your decision by either accepting or declining the offer
below.

 

Sincerely,

 

/s/Jason A. Couch

 

Jason A Couch

Human Resources Recruiter ADTRAN, Inc.

 

/s/ Raymond Harris

 

 